Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 9, 16,17,19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badaroglu et al (US Patent 10,332,881 B1).
Regarding claim 1, Badaroglu teaches an integrated circuit semiconductor device, comprising: a multi-bridge channel type transistor (GAA, figs. 4A and 5) in a first region of a substrate (304), wherein the multi-bridge channel type transistor comprises a nanosheet stack (404, column 8, lines 38-41) structure on the substrate, a first gate dielectric layer (214, fig. 2B, obvious to include in the device in figs. 4A and 5 to prevent current leak) on the nanosheet stack structure, and a first gate electrode (410 in fig. 4A, or 210 in fig. 2B) on the first gate dielectric layer; and a fin-type transistor (fig. 4A or in 302 in fig. 5) in a second region of the substrate, wherein the fin-type transistor comprises an active fin (412, fig. 5) on the substrate, a second gate dielectric layer (116, fig. 1B, obvious to include in the device in figs. 4B and 5 to prevent current leak) on the active fin, and a second gate electrode (416 in fig. 4B or 112, fig. 1B) on the second gate dielectric layer, wherein a width of the nanosheet stack structure is greater than (column 8, lines 2-8) a width of the active fin, wherein a top (P2, fig. 5) of a first field sub-fin undereath the nanosheet stack structure is at a same level (column 10, 400F can be etched into the substrate 304 to the plane P.sub.2 such that the bottom surface 514B of the fin channel structure 402F is in the plane P.sub.2…with the bottom surface 504B of the GAA channel structure 402G.  The fin channel structure 402F of the FinFET 400F can be etched into the substrate 304 at any depth desired to control the height H.sub.F of the fin channel structure 402F independent of the height H.sub.G of the GAA channel structure 402G.”) as a top of a second field sub-fin underneath the active fin in a direction perpendicular to a surface of the substrate, wherein a top of the nanosheet stack structure is at a substantially same level (P1, fig. 5, column 10, lines 45-53) as a top of the active fin in the direction perpendicular to the surface of the substrate.  
Regarding claim 2, Badaroglu teaches the integrated circuit semiconductor device of claim 1, wherein the active fin comprises first and second active fins (412, fig. 4B) spaced apart from each other.
Badaroglu does not teach the width of the nanosheet stack structure is greater than or equal to a sum of widths of the first and second active fins.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the width of the nanosheet stack structure to be greater than or equal to a sum of widths of the first and second active fins to achieve optimum current drive for the device for a specific application by optimizing the dimensions, such as the width, of the device (column 7, lines 66-67 and column 8, lines 1-8).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the width of the nanosheet stack structure to be greater than or equal to a sum of widths of the first and second active fins to achieve optimum current drive for the device for a specific application by optimizing the dimensions, such as the width, of the device.
Regarding claim 3, Badaroglu teaches the integrated circuit semiconductor device of claim 1, wherein the active fin extends in a first direction, the first gate electrode and the second gate electrode extend in a second direction perpendicular to the first direction (figs. 4A and 4B).
Badaroglu does not teach a width of the first gate electrode in the first direction is less than a width of the second gate electrode in the first direction.  
It would have been obvious to the skilled in the art before the effective filing date of the invention to make a width of the first gate electrode in the first direction is less than a width of the second gate electrode in the first direction to achieve optimum current drive for the device for a specific application by optimizing the dimensions, such as the width, of the device (column 7, lines 66-67 and column 8, lines 1-8).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make a width of the first gate electrode in the first direction is less than a width of the second gate electrode in the first direction to achieve optimum 
Regarding claim 4, Badaroglu teaches the integrated circuit semiconductor device of claim 1, wherein gate spacers (512, fig. 5) are formed on first and second sidewalls of the first gate electrode.  
Regarding claim 6, Badaroglu teaches the integrated circuit semiconductor device of claim 1, wherein the active 2fin comprises a single semiconductor layer (412, fig. 5).  
Regarding claim 9, Badaroglu does not teach the active fin comprises a body different from the substrate.  
Badaroglu teaches the material of the fin determines the channel control and drive strength of the device (column 10, lines 27-29).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to try to make the active fin to comprise a body different from, or same as, the substrate, to optimize the channel control and drive strength of the device for a specific application, as set forth in KSR.  "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 16, Badaroglu teaches (see claims 1 and 10) an integrated circuit semiconductor device, comprising: a multi-bridge channel type transistor in a first region of a substrate, wherein the multi-bridge channel type transistor comprises a first 400F can be etched into the substrate 304 to the plane P.sub.2 such that the bottom surface 514B of the fin channel structure 402F is in the plane P.sub.2…with the bottom surface 504B of the GAA channel structure 402G.  The fin channel structure 402F of the FinFET 400F can be etched into the substrate 304 at any depth desired to control the height H.sub.F of the fin channel structure 402F independent of the height H.sub.G of the GAA channel structure 402
Regarding claim 17, Badaroglu teaches (see claim 12) the integrated circuit semiconductor device of claim 16, wherein a width of the first gate electrode in the first direction is less than a width of the second gate electrode in the first direction, wherein gate spacers (512, fig. 5) are formed on first and second sidewalls of the first gate electrode.  
Regarding claim 19, Badaroglu teaches (see claim 14) the integrated circuit semiconductor device of claim 16, wherein the second field sub-fin comprises a same body as the substrate, and the active fin comprises a body different from the second field sub-fin.  
Regarding claim 20, Badaroglu teaches the integrated circuit semiconductor device of claim 16, wherein the first region includes a logic cell region (with logic and memory, column 1, lines 22-25 and fig. 3) and the second region includes an input/output region (310, which includes FINFET, fig. 3).
Badaroglu does not teach the first region operates at less than one volt and the second region operates at equal to or greater than one volt.
Their operation voltages, as well as their usage in a logic cell region or input/output region, is the intended use of the devices and do not carry patentable weight because the claim does not impart structural features that differ the claimed device from that of the prior art’s. It was decided that “when the claim recites using an old composition or structure and the ‘use’ is directed to a result or property of that composition or structure, then the claim is anticipated.” In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978).  Also see MPEP 2112.02.  It was also ruled that “apparatus claims cover what a device is, not what a device does." Hewlett-Packard structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).  See MPEP 2114 II.
 Furthermore, it would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the device parameters, such as dimensions/thicknesses of the layers forming the devices, so that they could operate at specific voltages.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badaroglu et al (US Patent 10,332,881 B1) as applied to claim 1 above, and further in view of Cheng et al (US Patent 9,153,647 B1).
Regarding claim 7, Badaroglu remains as applied in claim 1.
However, Badaroglu does not teach the active fin comprises a plurality of stacked semiconductor layers.  
In the same field of endeavor, Cheng teaches the active fin comprises a plurality of stacked semiconductor layers (s-SiGe and s-Si, fig. 6), for the benefit of tuning the device current by changing the layer thicknesses for a specific application (column 2, lines 66 and 67 and column 3, lines 60-65).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the active fin to comprise a plurality of stacked semiconductor layers, for the benefit of enabling tuning the device current by changing the layer thicknesses for a specific application.  
Regarding claim 8, Badaroglu in view of Cheng teaches the integrated circuit semiconductor device of claim 7, wherein a cap layer (512F(1)/512F(2) and/or 510, fig. 5) covers the plurality of stacked semiconductor layers.  

Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badaroglu et al (US Patent 10,332,881 B1), Ching et al (PG Pub 2017/0309629 A1), and Doornbos et al (PG Pub 2011/0169101 A1).
Regarding claim 10, Badaroglu teaches (see claim 1) an integrated circuit semiconductor device, comprising: a multi-bridge channel type transistor in a first region of a substrate, wherein the multi-bridge channel type transistor comprises a first field sub-fin (304 between STI 508, fig. 5) extending on the substrate in a first direction (left and right direction in fig. 5), a nanosheet stack structure on the first field sub-fin, a first gate dielectric layer on the nanosheet stack structure, and a first gate electrode 
Badaroglu does not teach the first field sub-fin is formed on a first well region or the second field sub-fin is formed on a second well region.
In the same field of endeavor, Ching teaches a first field sub-fin is formed on a first well region (211 or 311, fig. 14B), for the benefit of preventing punch through (paragraphs [0015][0016]).
In the same field of endeavor, Doornbos teaches a second field sub-fin is formed on a second well region (32, fig. 2), for the benefit of preventing punch through (paragraph [0046]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to form the first field sub-fin on a first well region, and the second field sub-fin on a second well region, for the benefit of preventing punch through.
Regarding claim 11, Badaroglu teaches (see claim 2) the integrated circuit semiconductor device of claim 10, wherein the active fin comprises two active fins (412, fig. 4B) spaced apart from each other, wherein the width of the nanosheet stack 
Regarding claim 12, Badaroglu teaches (see claim 3) the integrated circuit semiconductor device of claim 10, wherein a width 3of the first gate electrode in the first direction is less than a width of the second gate electrode in the first direction.  
Regarding claim 13, Badaroglu teaches (see claim 5) the integrated circuit semiconductor device of claim 10, wherein the nanosheet stack structure is at a substantially same level as the active fin in a third direction perpendicular to a surface of the substrate.  
Regarding claim 14, Badaroglu teaches the integrated circuit semiconductor device of claim 10, wherein the second field sub-fin comprises a same body (304 between 508, fig. 5) as the substrate (304).
Badaroglu does not teach the active fin comprises a body different from the second field sub-fin.  
Badaroglu teaches the material of the fin determines the channel control and drive strength of the device (column 10, lines 27-29).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to try to make the active fin comprises a body different from, or same as, the second field sub-fin, to optimize the channel control and drive strength of the device for a specific application, as set forth in KSR.  "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known 
Regarding claim 15, Badaroglu teaches the integrated circuit semiconductor device of claim 10, wherein the nanosheet stack structure is formed in an area where the first field sub-fin and the first gate electrode cross each other (figs. 4A and 5).  
Response to Arguments
Applicant's arguments filed December 27, 2021 have been fully considered but they are not persuasive because previously cited Badoroglu teaches the amended feature.  Column 10, starting line 63 of Badoroglu teaches the top surface of the first and second sub-fins can be at the same level, P2.  Badoroglu further teaches that the top of the second sub-fin can be at any level: “Alternatively, the fin channel structure 402F of the FinFET 400F can be etched into the substrate 304 to the plane P.sub.2 such that the bottom surface 514B of the fin channel structure 402F is in the plane P.sub.2…with the bottom surface 504B of the GAA channel structure 402G.  The fin channel structure 402F of the FinFET 400F can be etched into the substrate 304 at any depth desired to control the height H.sub.F of the fin channel structure 402F independent of the height H.sub.G of the GAA channel structure 402G.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






FYL
/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899